Citation Nr: 1106063	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and panic disorder 
with agoraphobia.

2.  Entitlement to service connection for sexual dysfunction, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from February 2, 
1995 to May 12, 1995 and from May 13, 2002 to November 4, 2002.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which in pertinent part denied entitlement to service connection 
for major depressive disorder, agoraphobia, and sexual 
dysfunction.

In April 2010 the Board remanded the claim to the RO to schedule 
a Travel Board hearing the Veteran had requested.  

In November 2010 the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.

The the issue of entitlement to service connection for 
urinary incontinence/urgency has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends that he has major depressive disorder and 
panic disorder with agoraphobia as a result of events during his 
second period of active military service and that he has a sexual 
dysfunction secondary to medications for an acquired psychiatric 
disorder.

He appeared for a VA mental disorders examination in August 2009, 
which included psychological testing.  The examiner noted the 
test results suggest exaggeration.  While the examiner provided 
an opinion indicating the Veteran's depression was not likely 
related to service, the report did not contain an opinion 
regarding whether the Veteran's claimed agoraphobia disorder, 
diagnosed on examination as panic disorder with agoraphobia, was 
related to service.  Because the Veteran contends that he has 
depression and agoraphobia as a result of events during military 
service, the case must be remanded to provide the Veteran with an 
additional VA mental disorders examination and opinion.

Regarding the claim for sexual dysfunction, because the issue is 
dependent on the outcome of the claim for service connection for 
an acquired psychiatric disorder, it is inextricably intertwined 
with the issue being remanded and must also be remanded. 

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA mental health 
treatment records from the VA Medical Center 
in Tampa, Florida dating since June 2007.

2.  After the above has been completed to the 
extent possible, the Veteran should be 
scheduled for a VA mental disorders 
examination to obtain an opinion as to 
whether the Veteran the diagnosed panic 
disorder with agoraphobia was caused or 
aggravated by military service.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.

After reviewing the record and examining the 
Veteran, the examiner is asked to provide a 
medical opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that (1) any current panic disorder 
with agoraphobia had its onset during 
military service, or (2) whether any pre-
service agoraphobia disorder identified by 
the examiner was aggravated (permanently 
worsened beyond normal progression) during 
military service.  A medical analysis and 
rationale must be included with the opinion.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


